     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 1 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
        SCS Supply Chain LLC f/k/a Smart Cellular                     )                             19cv20604
                 Solutions, LLC, et al.,                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SCS Supply Chain LLC
                                           9155 Sterling Street, Suite 130
                                           Irving, Texas 75063




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
              Feb 15, 2019                                                                                s/ Dimas Rodriguez

                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 2 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        SCS Supply Chain LLC f/k/a Smart Cellular                    )                             19cv20604
                 Solutions, LLC, et al.,                             )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SAS Solutions Inc.
                                           615 W. Main Street, Suite 315
                                           Arlington, Texas 76010




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
              Feb 15, 2019                                                                               s/ Dimas Rodriguez

                                                                                          Signature of Clerk or Deputy Clerk
     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 3 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        SCS Supply Chain LLC f/k/a Smart Cellular                    )                             19cv20604
                 Solutions, LLC, et al.,                             )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ahmad Sarrawi Adballah
                                           2825 North State Highway, Apt. 360
                                           Grand Prairie, Texas 75050




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
              Feb 15, 2019                                                                               s/ Dimas Rodriguez

                                                                                          Signature of Clerk or Deputy Clerk
     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 4 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
        SCS Supply Chain LLC f/k/a Smart Cellular                     )                             19cv20604
                 Solutions, LLC, et al.,                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mahmoud Adballah
                                           2502 Royal Glen Court
                                           Arlington, Texas 76012




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
              Feb 15, 2019                                                                                s/ Dimas Rodriguez

                                                                                           Signature of Clerk or Deputy Clerk
     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 5 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        SCS Supply Chain LLC f/k/a Smart Cellular                    )                             19cv20604
                 Solutions, LLC, et al.,                             )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Abedallah Yaser Afify
                                           425 E. Lamar Boulevard, # 140
                                           Arlington, Texas 76011




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
              Feb 15, 2019                                                                               s/ Dimas Rodriguez

                                                                                          Signature of Clerk or Deputy Clerk
     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 6 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        SCS Supply Chain LLC f/k/a Smart Cellular                    )                             19cv20604
                 Solutions, LLC, et al.,                             )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mohamad Alnsour
                                           1632 Ridge Haven Drive, Apt. 902
                                           Arlington, Texas 76011




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
              Feb 15, 2019                                                                               s/ Dimas Rodriguez

                                                                                          Signature of Clerk or Deputy Clerk
     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 7 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        SCS Supply Chain LLC f/k/a Smart Cellular                    )                             19cv20604
                 Solutions, LLC, et al.,                             )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Maaz Aziz
                                           800 Gray Hawk Lane
                                           Euless, Texas 76039




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
              Feb 15, 2019                                                                               s/ Dimas Rodriguez

                                                                                          Signature of Clerk or Deputy Clerk
     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 8 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        SCS Supply Chain LLC f/k/a Smart Cellular                    )                             19cv20604
                 Solutions, LLC, et al.,                             )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Saad Aziz
                                           1010 Canyon Oak Drive
                                           Euless, Texas 76039




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
              Feb 15, 2019                                                                               s/ Dimas Rodriguez

                                                                                          Signature of Clerk or Deputy Clerk
     Case 1:19-cv-20604-MGC Document 4 Entered on FLSD Docket 02/15/2019 Page 9 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  TracFone Wireless, Inc.,                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        SCS Supply Chain LLC f/k/a Smart Cellular                    )                             19cv20604
                 Solutions, LLC, et al.,                             )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Zubair Group, Inc.
                                           2580 W. Camp Wisdom Rd. Ste 250
                                           Grand Prairie, TX 75052




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           James Baldinger
                                           Carlton Fields Jorden Burt, P.A.
                                           525 Okeechobee Blvd., Suite 1200
                                           West Palm Beach, Florida 33401
                                           jbaldinger@carltonfields.com; 561-659-7070

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
              Feb 15, 2019                                                                               s/ Dimas Rodriguez

                                                                                          Signature of Clerk or Deputy Clerk
